       Case 1:18-md-02824-WJ Document 907 Filed 11/16/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                              FOR T駐E DISTRICT OF NEW MEXICO



 In re: Gold King Mine Release in San Juan
    County, CoIorado on August 5, 2015

                                                           No. l :18‑md‑02824‑W
    n2is Doc∂iment Relates (0.・

             ALL C4脚




                        q鱒pER薗OR闘XT里中S量PN OF理叩E R圏GARD即G
                              P甲RSONAL JURISDICTION MQTIONS


          Based on the stipulation among血e State of New Mexico and the New Mexico


Envirormeut Department (toge血er ̀New Mexico           ), the Nav街O Nation, Kinross Gold U. S.A., Inc.



(    KGUSA     ), Kinross Gold CoIPOration (C   KGC   ), and Sumyside Gold Coxporation (̀̀SGC   ), and


for gcod cause shown, IT IS HEREBY ORDERED as follows:

          1.     New Mexico and the Nav勾O Nation will刷e and serve也eir respouse(s) to (1)


Kinross Gold U.S.A., hc. and Kiuross Gold Corporation            s Motion for Summary Judgment on the



Claims of New Mexico, the Nav祖v Nation, UtalL and the A〃en Plainti聴: Personal Jurisdiction



@kt. 866)狐d (2) Sunnyside Gold Corporation              s Motion for Summary Jndgment on Grounds of


Lack of Personal Jurisdiction (Dkt. 868) on or before December 1 6, 2020・


          2.    KGUSA, KGC, and SGC wi11別e and serve any reply brief(s) in support ofthe


same mctious as to New Mexico and the Nav窃O Nation on or before January 1 1, 2021.


IT IS SO ORDERED.



                                                                                     星図登園国国産星
    Dated: November坐2020
                                                      Special Master Hon.           OrgerS On
